12/06/2018 = 11:51 CN . (FAX) P.002/014

r t

 

O OC
IN THE CIRCUIT COURT OF SEVIER COUNTY, TENNESSEE
AT SEVIERVILLE
“pf
BILLY PROFFITT, SUGARLAND <_ §
WEDDINGS, INC. d/b/a SUGARLAND By MS nts
WEDDINGS, and CHRIST IN THE Qe SG Ree
SMOKIES, LLC d/b/a CHRIST IN SES mp PB
THE SMOKIES MUSEUM & GARDENS, ae > S
; dim
Plaintiffs, “ee gd
v, Noa: LAr \i-
. JURY DEMANDED
FRANKENMUTH MUTUAL
INSURANCE COMPANY,
Defendant.

 

COMPLAINT

 

COME NOW the Plaintiffs Billy Proffitt, Sugarland Weddings, Inc. d/b/a Sugarland
Weddings, and Christ in the Smokies, LLC d/b/a Christ in the Smokles Museum & Garden, by and
through counsel, and submit the following for their Complaint against Frankenmuth Mutual
Insurance Company:

PARTIES AND JURISDICTION

1, Billy Proffitt (“Mr. Proffitt”) is a citizen and resident of the State of Tennessee,
residing at 2033 Ogle Road, Gatlinburg, Tennessee 37738. Mr. Proffitt owns the real property and
improvements located at 510 River Road, Gatlinburg, Tennessee (the “Museum”), 1009 Parkway,
Gatlinburg, Tennessee (the “Chapel”), and 1007 Parkway, Gatlinburg, Tennessee (the “Gilt
Shop”) (hereinafter the “Insured Premises”),

2. Sugarland Weddings, Inc. d/b/a Sugarland Weddings (“Sugarland”) is a Tennessee

corporation with its principal place of business located at 1009 Parkway, Gatlinburg; Tennessee

EXHIBIT

     

Received Time Dec. 6 2018 10:37AM No, 5699 !
Case 3:19-cv-00002-TAV-DCP Document Fite 01/03/19 Page 1of13 PagelD #: 4

 

 
12/06/2018 = 11:52 (ivi (FAX) P.003/014

@ O)

t te

37738, At all times relevant hereto, Sugarland leased the structures and owned the business
personal property/tenant improvements located at 1009 Parkway, Gatlinburg, Tennessee.

3, Christ in the Smokies, LLC d/b/a Christ in the Smokies Museum & Gardens
(“Christ in the Smokles”) is a Tennessee lited liability company with Its principal office located
at SLO Riverbend Road, Gatlinburg, Tennessee. The members of Christ in the Smokies are
residents of the State of Tennessee. At all times relevant hereto, Christ in the Smokies leased the
structures and owned the bucinese personal property/tenant improvemente looated at 510 River
Road, Gatlinburg, Tennessee.

4, Mr, Proffitt, Sugarland, and Christ in the Smokies will be collectively referred to
as the “Plaintiffs” throughout this Complaint.

3. Frankenmuth Mutual Insurance Company (“Defendant”) is a Michigan insurance
company conducting business in the State of Tennessee, including Sevier County, Tennessee.
Defendant's principal place of business ts in Frankenmuth, Michigan.

6. This Complaint originates as the result of the November 2016 wildfires and an
associated windstorm that caused substantial insured losses to the structures located on the Insured
Premises, and Defendant's failure and refusal to (4) promptly and fully pay Plaintifis’ Insurance
claim, and (b) allow the insurance policy’s appraisal clause to resolve the parties’ dispute
concerning the amount of the loss.

7. Complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332 and the
atnount in controversy, exclusive of interest and costs, exceeds $75,000.00. Jurisdiction and venue

are proper in this Court,

Received Time Dec. 6 2018 $0:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 2o0f13 PagelD#: 5

 

 
12/00/2016 11,52 Civé (ax) P .O0d/014

Facts

8. At all times relevant hereto, Plaintiffs were insured pursuant fo an insurance
contract whereby Defendant agreed to insure the commercial buildings located at the Insured
Promises against property damage, bearing Policy No, CPP 6241361 (the “Policy”), As relevant
hereto, the Policy’s term was December 1, 2015 to December 1, 2016.

9, Pursuant to the Policy, the Plaintiffs had insurable interests in the Insured Premises,

10, At all times relevant hereto, the Insured Premises consisted of commercial
buildings and the surrounding area, which were operated as the Chapel, Museum, and Gift Shop.

11. The Policy provided insurance coverage for direct physical loss to the buildings
located on the Insured Premises and such other insurance coverage as specifically set forth in the
Policy.

12. The Declarations page of the Policy reflects that insurance coverage was provided
for the buildings, business personal property, and Joss of business income/extra expense located
on the Insured Premises. The structure limit on the Museum was $2,586,557. The structure limit
on the Chapel was $407,110, The structure limit on the Gift Shop was $122,600.

13, The Policy was an “all-risks” policy, meaning that the Policy covered all risks of
direct physical loss or damage except as specificaily excluded or litnited by the Policy.

14, The Policy’s coverage for the buildings and structures on the Insured Premises was
on a replacement cost valuation basis, which means that coverage is provided on a replacement
cost basis without deduction for depreciation,

1, Pursuant to the Policy, Plaintiffs paid an annual premium to Defendant in exchange
for insurance coverage. Plaintiffs paid the required premiums at all times relevant to this

Complaint.

Received Time Dec. 6. 2018 [0:37AM No. 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 3o0f13 PagelD #: 6

 

 
12/06/2018 11:53 Cid : FAX) P.0Os/014

16. On November 28 2016, the Chapel, Museum, and Gift Shop on the Insured

Premises, as well as the business personal property located therein, were infested and damaged by
the accumulation of soot, ash residue, and other wildfire debris generated as a result of the
Chimney Tops 2 wildfire that struck the area, resulting in substantial direct, physical loss. The
direct physical loss and damage to the buildings and business personal property at the Insured
Premises shall hereafter be referred to as the “Loss,”

17. The Chimney Tops 2 wildfire started in the Chimney Tops area of the Great Smoky

 

Mountains National Park, approximately 5.5 miles south of the City of Gatlinburg. A high wind-

driven firestorm on November 28, 2016 and into November 29, 2016 pushed the wildfire, smoke,

 

and embers into Gatlinburg and led to evacuation of most city residences and visitors, impacting
over 2,500 structures, and resulting in three deaths in the city and eleven more in Sevier County.
The evacuation order was lifted on December 9, 2016.

18. Conditions at the Insured Premises at the time of the firestorm included thick
smoke, with extremely low visibility, twilight illumination, falling ash resembling snow, high
winds (over seventy miles per hour), and flying debris. The interlors of the Chapel, Museum, and
Gift Shop were smoky with fire debris in the air, Air quality remained hazy and poor for several
days after the firestorm.

19, After the wildfire, Plaintiffs filed an insurance claim with Defendant,

20. While Defendant did make partial payments on the Chapel, Museum, and Gift
Shop, Defendant failed to sufficiently investigate the Loss to the Insured Premises and determine

the actual and real scope of damages from the Loss.

 

Received Time Dec. 6 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 4of13 PagelD #: 7

 
12/06/2018 = 11:53 Chi (FAX) P.006/014

| O eS

21. Despite Plaintiffs spending significant sums and working diligently to repalr the
damage from the Loss, Plaintiffs continue to experience smoke odors and other problems as a
result of the Loss. |

22. For unknown reasons, Defendant did not have any testing done by experts to
determine the presence or lack thereof of soot/char from the Loss on the surfaces, wall cavities,
attics, and duct work,

23. After the Loss, the Chapel, Museum, and Gift Shop are contaminated with soot,
smoke residue, char, and ash, The wildfire debris was nof present before the Loss.

24, Plaintiffs promptly reported the Loss to Defendant.

25, Plaintiffs fulfilled all of the duties after the Loss that were imposed upon them by
the Policy to the satisfaction of Defendant.

26. As it relates to the Loss, there is no applicable exclusion. The Loss is a
compensable claim under the Policy,

27. Defendant has acknowledged that the Loss is a compensable claim and has made
partial payments on the claim, but has not paid to restore the damaged property to pre-loss
condition.

28. Despite the fact that Plaintiffs have fulfilled all duties imposed upon them by
Defendant and are at no fault in this matter, Defendant has wrongfully refused to fully and
promptly pay Plaintiffs’ claim for insurance proceeds.

29, The payments made by Defendant to Plaintiffs were insufficient to indemnify
Plaintiffs for the Loss and restore the Insured Premises to pre-loss condition pursuant to the Policy,

30. . Plaintiffs advised Defendant that the payments made were insufficient to indemnity

them for the damage to the Insured Premises from the Loss,

Received Time Dec, 6 2018 10:37AM No. 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 5of13 PagelD#: 8

 

 

 
12/06/2018 17:54 cil . FAX) P.907/014
| C) CO

31.  OnJuly 10, 2017, Plaintiffs advised Defendant that they were invoking the Policy’s
appraisal clause because of the lack of an agreement between Plaintiffs and Defendant regarding

the amount of the loss.

32, The Policy’s appraisal clause provides as follows:

Appraisal

Lf we and you disagree on the value of the property or the amount of loss,
either may make written demand for an appraisal of the loss, In this event, each
party will select a competent and impartial appraiser. The two appraiset's will select
an umpire. If they cannot agree, either may request that selection be made by a
judge of a court having jurisdiction, The appraisers will state separately the value
of the property and amount of loss. If they fail to agree, they will submit their
differences to the umpire, A decision agreed to by any two wil] be binding. Each
party will:

a. Pay it chosen appraiser; and .
Dd, Bear the other expenses of the appraisal and umpire equally.

If there is an appraisal, we still retain our right to deny the claim.

33. Plaintiffs selected Chuck Howarth (“Howarth”) as its appraiser.

34. Defendant refused to select an appraiser, Defendant also refused to move forward
with the appraisal process.

35, In response to Plaintiffs’ appraisal demand, Defendant denied Plaintiffs’ request
for appraisal, wrongfully claiming that appraisal was not appropriate.

36, Plaintiffs submitted proofs of loss to Defendant for the Chapel, Museum, and Gift
Shop, along with supporting estimates and test results showing the presence of wildfire debris from

the Loss.

37. Plaintiffs notified Defendant that there was damage to the Insured Premises beyond
that originally scoped and paid for by Defendant, including the presence of soot/chat/ash. Despite

this, Defendant did no testing to confirm or disprove same, ignoring same.

6

Received Time Dec, 6 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 6 of 13 PagelD #:9

 

 
- 12/06/2018 11:54 Cli AX) P.008/014

e oO)

38, Wildfire residue exists in the buildings at the Insured Premises that was not present
prior to the November 2016 wildfire.

39, Defendant has not properly paid to clean, seal, and paint or otherwise restor
numerous infested areas on the Insured Premises. Standard protocol also requires post-cleaning
testing (which Defendant did not request nor pay for),

40, The basis for Defendant’s denial of Plaintiffs’ appraisal demand was that “[t]he
only remaining disputes that exist are those dealing with coverage ard causation questions, which

are not appropriate for appraisal.” This is not true. There are no coverage issues, but instead the

 

parties’ dispute is limited to the amount of the loss.

41,  Defendant’s decision to deny further payment, or even to allow appraisal to resolve
the dispute, is unconscionable.

42.  Defendant’s proposed scope to clean the building did not appropriately remedy the
deposits of smoke and soot all over and within the surfaces and cavities of the Insured Premises,
including areas which Defendant has never paid to clean, repair or restore,

43. Plaintiffs have not been properly compensated for the damage to the Insured
Premises. A smoke odor is still present, and soot testing has confirmed the presence of wildfire
residue in places for which Defendant has not paid to clean, treat, or properly repair.

44, Defendant refused, and still refuses, to make full payment to Plaintiffs for their
covered loss. Defendant refused, and still refuses, to allow the contractual appraisal process to
resolve the parties” dispute concerning the amount of the loss.

45. Defendant's failure and refusal to pay Plaintiffs the amounts owed to them for the .

 

Loss, and Defendant’s refusal to submit the dispute over the amount of loss to appraisal, is without :

justification, and was intentional, fraudulent, malicious and/or reckless.

 

 

Received Time Dec. § 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document1-1 Filed 01/03/19 Page 7of13 PagelD #: 10

 
12/06/2018 = 11:55 Civil FAX) P.o09/014

; O | CO

th .

46. Defendant’s failure and refusal to pay the money and benefits due and owing
Plaintiffs under the Policy and refusal to submit the claim to appraisal has caused Plaintiffs to
initiate this Complaint to recover the insurance proceeds to which they are entitled.

CAUSES OF ACTION

 

Count 1 — Breach of Contract

 

47, The allegations contained in the paragraphs above in this Complaint are
incorporated herein by reference ay if set forth verbatim.

48, The Policy issued by Defendant is a binding contract and is supported by valid
consideration.

49. Defendant is in total material breach of the Policy, and Defendant fs liable to
Plaintiffs in the maximum amount allowed by the Policy for the Loss. Specifically, Defendant's
breach of contract includes the following, without limitation: (a) Defendant’s failure and refusal
to pay the amounts owed to Plaintiffs for the Loss under the Building and Personal Property
coverages afforded by the Policy; (b) Defendant’s failure and refusal to pay such other amounts to
Plaintiffs as may be required by the Policy; and (c) Defendant’s refusal to honor Plaintiffs’ demand
for appraisal as outlined in the Policy,

50. Asa result of Defendant's breach of contract, Plaintiffs have sustained substantial
compensable losses for the amounts clalmed under the Policy.

31. Defendant is liable to Plaintiffs for their losses.

§2. Defendant's breach of contract was intentional, fraudulent, malicious, and/or
reckless, therefore justifying an award of punitive damages. See, ¢g., Riad v. Erie Ins, Exchange,
436 $.W.3d 256, 276 (Tenn, Ct. App. Oct. 31, 2013). Specifically, Defendant intentionally,

fraudulently, maliciously, and/or recklessly: (1) failed to effectuate a prompt and fair settlement

 

 

Received Time Dec. 6 2018 10:37AM No. 5699
Case 3:19-cv-00002-TAV-DCP Document1-1 Filed 01/03/19 Page 8 o0f13 PagelD #: 11
12/06/2018 = 11:55 Chil , FAX) P.010/014

| 1 O

of Plaintiffs’ claim when liability was reasonably clear; (2) refused and failed to conduct a
reasonable, prompt, and fair investigation concerning the issues surrounding Plaintiffs’ claim for
insurance proceeds; (3) unjustly refused and/or failed to pay Plaintiffs’ claim for its own financial
preservation with no reasonable or justifiable basis; (4) refused payment on Plaintiffs’ claim for
no valid reason whatsoever; (5) failed to treat Plaintiffs’ interests with equal regard to its own; (6)
promised prompt action and claim-handling, but then fuiled to provide full payment or even any
prompt communication or status reports; (7) failed and refused to pay for obvious damage caused
by the Loss; (8) falled to timely investigate, scope, and estimate the Loss; (9) knew the true facts
that the buildings were damaged but falsely represented to Plaintiffs that only cleaning was needed
and ignored areas for which no compensation has been pald; (10) misrepresented to Plaintiffs that
only cleaning was needed when Defendant knew it had not paid for the full restoration of all
affected areas; (11) refused Plaintiffs’ contractual right to resolve its dispute with Defendant
concerning the amount of the loss in order to protect Defendant’s own financial interest to the
detriment of Plaintiffs; (12) concealed important and material facts from Plaintiffs in an effort to
minimize the amount Defendant would have to pay on the claim, (13) misrepresented televant
facts and policy provisions to Plaintiffs; (14) failed to adopt and implement reasonable standards
for the prompt investigation and settlement of claims; (15) forced Plaintiffs to file suit to enforce
their rights under the Policy; (16) represented to Plaintiffs that there was no wildfire residue
infestation at the Insured Premises without even first performing industry standard sample testing;
and (17) such other facts and circumstances as alleged in this lawsuit and/or to be determined
during discovery and which will be shown at trial. Defendant knew, or reasonably should have
known, that Plaintiffs were justifiably relying on the money and benefits due them under the terms

of the Policy. Nevertheless, acting with conscious disregard for Plaintiffs’ rights and with the

Received Time Dec. 6 2018 10:37AM No. 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 9of13 PagelD #: 12

 

 
42/06/2018 11:56 tril FAX) P.011/014

; FY O

‘,

intention of causing or willfully disregarding the probability of causing unjust and cruel hardship
on Plaintiffs, Defendant consciously ignored Plaintiffs’ valid claim and then denied Plaintiffs’
claim and withheld monies and benefits rightfully due Plaintiffs,

53, Plaintiffs seck, and are entitled to, punitive damages.

Count 2 —Statuto d Faith

 

54. The allegations contained in the paragraphs above in this Complaint are
incorporated herein by reference as if set forth verbatim.
55. Defendant's refusal and failure to pay the amounts contractually owed to Plaintitis

is arbitrary and capricious and constitutes bad faith pursuant to Tenn. Code Ann. § 56-7-105 in

 

that more than sixty (60) days have passed since a formal demand has been made on Defendant
and full payment has not been made for the Loss as required pursuant to the Policy for which the
twenty-five percent (25%) statutory penalty for bad faith should be Invoked.

56. The bad faith of Defendant is evidenced by the fact that, at all times material hereto, |
| Defendant knew, or reasonably should have known that Plaintiffs were justifiably relying on the
money and benefits due them under the terms of the Policy and as otherwise promised and
represented by Defendant, as well as the actions of Defendant as set forth in paragraph 57 below
and 52 above, Nevertheless, acting with conscious disregard for Plaintiffs’ rights and with the
intention of causing or willfully disregarding the probability of causing unjust and cruel hardship
on Plaintiffs, Defendant consciously refused to pay in full Plaintiffs’ valid claim and withheld

monies and benefits rightfully due to Plaintiffs.

57, Defendant's bad faith is evidenced by all of the facts and allegations set forth above

in this Complaint, together with the following:

 

 

Received Time Dec, 6. 2018 10:37AM No. 5699
Case 3:19-cv-00002-TAV-DCP Document1-1 Filed 01/03/19 Page 100f13 PagelD#: 13
12/08/2018 11:56 Chil ee FAX) P.012/014
_ MO a

a. Defendant’s intentional failure to fully inform Plaintiffs of their rights and
obligations under the Policy,

b. Defendant’s intentional failure to attempt in good faith to effectuate a prompt,
fair and equitable settlement of Plaintiffs’ claim when Habllity was reasonably
clear;

c, Defendant’s intentional refusal to pay Plaintiffs’ claim in full and to otherwise
honor its obligations under the Policy without conducting a reasonable
investigation based on all available information;

d. Defendant’s intentional refusal to fully investigate Plaintiffs’ claim and to
obtain all available information before alleging that it had no further obligations
to Plaintiffs;

e. Defendant’s failure to promptly provide Plaintiffs with a reasonable and
accurate explanation for its refusal to pay their claim in full;

£ Defendant’s intentional failure to properly adjust Plaintiffs’ claim and to pay
Plaintiffs fully for their losses;

g. Defendant’s intentional failure to pay all amounts due and owing to Plaintiffs
under the Policy with no reasonable or justifiable basis; and

h. Defendants unjustified refusal to pay Plaintiffs’ claim for its own financial
preservation.

58, In so acting, Defendant intended to and did injure Plaintiffs in order to protect its
own financial interests and should be punished via the twenty-five percent (25%) bad faith penalty

authorized by statute.

at

Received Time Dec, 6& 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 11o0f13 PagelD #: 14

 

 
12/06/2018 = 11:57 (nil (FAX) . P.013/014

Cl 2 ©

WHEREFORE, as a result of the foregoing, Plaintiffs would respectfully request that this
Honorable Court award a judgment to Plaintiffs as follows:

A, For compensatory damages to Plaintiffs against Defendant not fo exceed

$1,500,000;

B, For punitive damages against Defendant in an amount to be determined by the jury
but not to exceéd nine times the amount of compensatory damages awarded to
Plaintiffs or such other amount as allowed by law;

For specific performance of the Policy’s appraisal clause;

For a statutory bad faith penalty of twenty-five percent (25%);

ms 5 8

For all costs incurred by Plaintiffs as a result of this action;
For pre and post-judgment interest; and

For such other further and general relief as this Court deems just and equitable.

Qs

JURY DEMAND

Plaintiffs demands a jury,

12

Received Time Dec. 6. 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 12 0f13 PagelD #: 15

 

 
42/06/2018 = 11:57 Civil (FAX) | P.OV4/014

; oa a

Ny

Respectfully submitted,

GILBERT McWHERTER
SCOTT & BOBBITT PLC

OB te

J BRANDON McWHERTER #21600
bmewherterapilbertlirm.com
_ JONATHAN L. BOBBITT #23515
ibobbitt@evilbertfirm.com
341 Cool Springs Blvd, Suite 230
Franklin, TN 37067
Telephone: (615) 354-1144
Fax: (731) 664-1540

   

CLINTON H. SCOTT #23008
escou@ailbertfirn.com

101 North Highland

Jackson, Tennessee 38301
Telephone: (731) 664-1340
Fax: (731) 664-1540

Attorneys for Plaintiffs

COST BOND

This firm stands as surety for costs in this cause.

GILBERT McWHERTER
SCOTT & BOBBITT PLC

 

13

 

Received Time Dec. 6 2018 10:37AM No, 5699
Case 3:19-cv-00002-TAV-DCP Document 1-1 Filed 01/03/19 Page 13 0f13 PagelD #: 16

 
